           Case 8:17-bk-09732-CPM            Doc 18     Filed 04/27/21    Page 1 of 8



                       IN THE UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 IN RE:                                              CHAPTER 7
 Roca Labs Inc                                       CASE NO.: 8:17-bk-09732-CPM

 Debtor(s)
 _______________________________________/

         FINAL FEE APPLICATION OF ACCOUNTANT FOR THE TRUSTEE
       Pursuant to 11 U.S.C. Sections 330 and 331 and Bankruptcy Rule 2016(a), Alvin L.
Hagerich, accountant for Nicole M. Cameron, Trustee submits this application for fees incurred
in connection with this Chapter 7 case and states as follows:
   1. The Debtor(s) filed a Petition for Relief under Chapter 7 of the Bankruptcy Code on
       November 17, 2017.
   2. The Trustee filed an Application to Employ Alvin L. Hagerich, CPA and the accounting
       firm of Alvin L. Hagerich, CPA. A Professional Corporation, as Accountant for the
       Trustee (Docket. No.14), and the Court entered an Order Approving the Application
       (Docket. No. 15).
   3. During the administration of this case, it has been necessary for the Trustee to: a) Prepare
       Federal income tax returns, b) Prepare payroll tax returns, and c) Assist, advise and
       provide services to the Trustee in any other accounting and tax related matters which may
       arise during her appointment.
   4. Attached hereto are the detailed time statements of Alvin L. Hagerich, CPA setting forth
       the time expended for accounting services rendered in this case. The detailed time records
       are attached as Exhibit A.
   5. Alvin L. Hagerich's rate for matters such as those involved in this case is $175.00 per
       hour.
   6. All services for which compensation is requested were rendered in connection with this
       cause and were not rendered in any other matter.
   7. Alvin L. Hagerich, CPA has not entered into any oral or written agreement with any other
       party for the purpose of fixing the amount of fees. The nature of the services is disclosed
       in the time statements attached. All accounting services were done, and were necessary,
       to fulfill the responsibilities of the appointment.
            Case 8:17-bk-09732-CPM           Doc 18     Filed 04/27/21     Page 2 of 8




   8. The nature of the services is disclosed in the time statements attached. All accounting
       services were done, and were necessary, to fulfill the responsibilities of the appointment.
   9. The fees requested are supported on analysis of the several factors as discussed below:
TIME AND LABOR REQUIRED AND RATES CHARGED FOR SERVICES:
       The time records attached reflect that Alvin L. Hagerich has devoted time at a billable
rate of $175 per hour performing accounting services in this case. In addition, it should be noted
that the applicant has deleted any time entries that are educational in nature, unnecessarily
duplicative, or otherwise non-compensable.
THE NOVELTY AND DIFFICULTY OF THE QUESTION:
This case did not involve novel or unusual issues.
SKILL REQUISITE TO PERFORM ACCOUNTING SERVICE PROPERLY:
To perform the services and obtain the results previously enumerated above, the applicant was
required to have an in-depth knowledge of the Bankruptcy Code and the Internal Revenue Code.
The skills take many years to acquire.
PRECLUSION OF OTHER EMPLOYMENT DUE TO ACCEPTANCE OF THIS CASE:
Applicant is aware of no other employment which was precluded by the acceptance of this case.
THE CUSTOMARY FEE:
The normal hourly rate for Alvin L. Hagerich is $175 per hour.
TIME LIMITATIONS IMPOSED BY THE CLIENT:
There were no extraordinary time limitations posed by this case.
THE EXPERIENCE, REPUTATION AND ABILITY OF THE ACCOUNTANT:
Alvin L. Hagerich has substantial experience in bankruptcy matters and taxation.
TIME SPENT PREPARING THE FEE APPLICATION:
The Courts have recognized the compensability of time spent in preparing fee applications. Rose
Pass Mines, Inc. v. Howard, 615 F.2d 1088, 1093 (5th Cir. 1980).
           Case 8:17-bk-09732-CPM              Doc 18   Filed 04/27/21      Page 3 of 8




     10. Time Calculation
                                                                                              r
Name                                       .' Hours
                                          i - --
                                                        Rate        Total
                                                                    - -..
                                                                                  Costs       I
                                                                                              I
A lvin L. Hagerich, CPA_
                         --·-
                                _ - _ ~11.90-. $ 11s.oo ' $2,os2.so              I            I.
                                                                                              I
                                                                                              T
                                           I                                         -        ...
TOTAL FEES:                                                         $ 2,082.50       $ 69. 75 :     *
                                                                    *See Exhibit B           J_



       WHEREFORE, Alvin L. Hagerich files this Fee Application in this case in
seeking an award of fees for the time and in the amount as set forth above and for any
other relief this Court deems just.

                                      Alvin L. Hagerich
                                      Alvin L. Hagerich, CPA, A Professional Corporation
                                      1485 1 State Road 52, Unit 107-212
                                      Hudson, FL 33466
                                      (954)-473-92 12

                                 CERTIFICATE OF SERVICE

        I CERTIFY that on April 2 1, 202 1 that a true and correct copy of the foregoing has been
furnished by EM/ECF or U.S. Mail to: Asst. U.S. Trustee, 501 E. Polk Street, Suite 1200,
Tampa, Florida 33602; Nicole M. Cameron, Trustee, 235 Apoll o Beach Blvd .,# 231 , Apollo
Beach, Florida 33572; Glenn A Reid, Debtor's Attorney, 3415 West Lake Mary Boulevard, Suite
950554, Lake Mary, FL 32798; and Notice to be provided by the NFR to all Creditors on the
Matrix.



                                                Alvin L. Hagerich
           Case 8:17-bk-09732-CPM          Doc 18     Filed 04/27/21    Page 4 of 8



        WHEREFORE, Nicole M. Cameron prays for such allowance for Alvin Hagerich, CPA’s services
herein as the Court finds reasonable and just.

       DATED at TAMPA, Florida this 21st day of April, 2021.


                                                  /s/ Nicole M. Cameron, Trustee
                                                  Nicole M. Cameron, Trustee
                                                  235 Apollo Beach Blvd., #231
                                                  Apollo Beach, FL 33572
                                                  (813) 645-8787
           Case 8:17-bk-09732-CPM      Doc 18      Filed 04/27/21         Page 5 of 8




                                       Exhibit A

    Date     Name                     Service Performed                    Hours         Amount
9/1/2020     ALH        Prepared the 2017 U.S. Corporation Income                  2.7    472.50
                        tax return (Form 1120). Specifically, I
                        prepared these forms:
                        a) Page 1 of the 1120 which included the
                        income and expenses of the debtor during the
                        period January 1, 2017, through December
                        31, 2017.
                        b) Page 2 of the 1120 which included
                        Schedule C Dividends and Special Deductions
                        c) Page 3 of the 1120 which includes
                        Schedule J (Tax Computation and Payment)
                        d) Page 3 and 4 and Schedule K information
                        concerning the debtor's history as a tax payer.
                        d) Page 5 of the 1120 which includes the
                        Schedule L Balance Sheet, Schedule M-1
                        Reconciliation of income per books and with
                        income per the tax return, and Schedule M-2
                        analysis of unappropriated retained earnings
                        per book.

9/1/2020     ALH        Prepared a 2017 State of Florida Corporate                 0.3     52.50
                        Income tax return. This included preparing
                        the Florida Corporate Income/Franchise and
                        Emergency Excise tax Return form F-1120.

9/1/2020     ALH        Prepared the 2018 U.S. Corporation Income                  2.3    402.50
                        tax return (Form 1120). Specifically, I
                        prepared these forms:
                        a) Page 1 of the 1120 which included the
                        income and expenses of the debtor during the
                        period January 1, 2018, through December
                        31, 2018
                        b) Page 2 of the 1120 which included
                        Schedule C Dividends and Special Deductions
                        c) Page 3 of the 1120 which includes
                        Schedule J (Tax Computation and Payment)
                        d) Page 3 and 4 and Schedule K information
                        concerning the debtor's history as a tax payer.
                        d) Page 5 of the 1120 which includes the
                        Schedule L Balance Sheet, Schedule M-1
                        Reconciliation of income per books and with
                        income per the tax return, and Schedule M-2
                        analysis of unappropriated retained earnings
                        per book.

9/1/2020     ALH        Prepared a 2018 State of Florida Corporate                 0.3     52.50
                        Income tax return. This included preparing
                        the Florida Corporate Income/Franchise and
                        Emergency Excise tax Return form F-1120.
            Case 8:17-bk-09732-CPM       Doc 18      Filed 04/27/21         Page 6 of 8



   Date       Name                     Service Performed                     Hours         Amount
9/1/2020      ALH        Prepared the 2019 U.S. Corporation Income                   2.5    437.50
                         tax return (Form 1120). Specifically, I
                         prepared these forms:
                         a) Page 1 of the 1120 which included the
                         income and expenses of the debtor during the
                         period January 1, 2019, through December
                         31, 2019.
                         b) Page 2 of the 1120 which included
                         Schedule C Dividends and Special Deductions
                         c) Page 3 of the 1120 which includes
                         Schedule J (Tax Computation and Payment)
                         d) Page 3 and 4 and Schedule K information
                         concerning the debtor's history as a tax payer.
                         d) Page 5 of the 1120 which includes the
                         Schedule L Balance Sheet, Schedule M-1
                         Reconciliation of income per books and with
                         income per the tax return, and Schedule M-2
                         analysis of unappropriated retained earnings
                         per book.

9/1/2020      ALH        Prepared a 2019 State of Florida Corporate                  0.3     52.50
                         Income tax return. This included preparing
                         the Florida Corporate Income/Franchise and
                         Emergency Excise tax Return form F-1120.


9/8/2020      ALH        Prepared transmittal letter requesting prompt               0.7    122.50
                         determination in accordance with 11 U.S.C.
                         505 (b). Assemble tax returns and prepare
                         transmittal letter to Trustee explaining the tax
                         return and its processing.

2/23/2021                Prepared the 2020 U.S. Corporation Income                   2.1    367.50
                         tax return (Form 1120). Specifically, I
                         prepared these forms:
                         a) Page 1 of the 1120 which included the
                         income and expenses of the debtor during the
                         period January 1, 2020, through December
                         31, 2020.
                         b) Page 2 of the 1120 which included
                         Schedule C Dividends and Special Deductions
                         c) Page 3 of the 1120 which includes
                         Schedule J (Tax Computation and Payment)
                         d) Page 3 and 4 and Schedule K information
                         concerning the debtor's history as a tax payer.
                         d) Page 5 of the 1120 which includes the
                         Schedule L Balance Sheet, Schedule M-1
                         Reconciliation of income per books and with
                         income per the tax return, and Schedule M-2
                         analysis of unappropriated retained earnings
                         per book.
            Case 8:17-bk-09732-CPM       Doc 18       Filed 04/27/21        Page 7 of 8



   Date       Name                     Service Performed                     Hours         Amount
2/23/2021     ALH        Prepared a 2020 State of Florida Corporate                  0.3     52.50
                         Income tax return. This included preparing
                         the Florida Corporate Income/Franchise and
                         Emergency Excise tax Return form F-1120.


2/23/2021     ALH        Prepared transmittal letter requesting prompt               0.4     70.00
                         determination in accordance with 11 U.S.C.
                         505 (b). Assemble tax returns and prepare
                         transmittal letter to Trustee explaining the tax
                         return and its processing.

                         Total Time and Fees                                     11.9      2,082.50
            Case 8:17-bk-09732-CPM        Doc 18   Filed 04/27/21   Page 8 of 8




                                        EXHIBIT B
                                    Summary of Requested
                                  Reimbursement of Expenses


1.    Filing Fees                                       $________________
2.    Process Service Fees                              $________________
3.    Witness Fees                                      $________________
4.    Court Reporter Fees and Transcripts               $________________
5.    Lien and Title Searches                           $________________
6.    Photocopies ()
      (a) In-house copies ($    0.00)                   $________________
      (b) Outside copies ($______)
7.    Postage                                           $___________69.75
8.    Overnight Delivery Charges                        $________________
9.    Outside Courier/Messenger Services                $________________
10.   Long Distance Telephone Charges                   $________________
11.   Long Distance Fax Transmissions
      ( copies at $1/page)                              $________________
12.   Computerized Research                             $________________
13.   Out-of-Middle-District-of-Florida Travel          $________________
      (a) Transportation       ($___________)
      (b) Lodging              ($___________)
      (c) Meals                ($___________)
14.   Other Permissible Expenses (must
      specify and justify)                              $________________
      (a)                      ($___________)
      (b)                      ($___________)


      Total Expense Reimbursement Requested             $____________69.75
